UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 98-2659



GUSTAV   EKOW    ROLANDS,   a/k/a   Forrest    Palmer
Hagen,

                                                               Petitioner,

           versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                               Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-885-623)


Submitted:      April 20, 1999                     Decided:   May 13, 1999


Before HAMILTON and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Reverend Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington, D.C.,
for Appellant. David W. Ogden, Acting Assistant Attorney General,
David V. Bernal, Assistant Director, Hugh G. Mullane, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gustav Ekow Rolands seeks review of an order of the Board of

Immigration Appeals (Board) affirming the decision of the immi-

gration judge (IJ) and denying him political asylum, 8 U.S.C.A. §

1158 (West Supp. 1998), and withholding of deportation, 8 U.S.C.A.

§ 1253(h) (West Supp. 1998).     Rolands is a citizen of Ghana who

came to this country from Germany in 1994, having left Ghana in

1993.

     We conclude that the decision of the Board, based on the

reasoning of the IJ, is supported by “reasonable, substantial, and

probative evidence on the record considered as a whole . . . .” 8

U.S.C.A. § 1105(a)(4) (West Supp. 1998).*        Therefore, we deny

Rolands’s petition for review.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     PETITION DENIED




     *
       Section 306(b) of the Illegal Immigration Reform Immigrant
Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat.
3009, repealed 8 U.S.C. § 1105(a)(4), replacing it with 8 U.S.C.A.
§ 1252(b)(4) (West Supp. 1998). However, because Rolands was in
deportation proceedings before the effective date of the IIRIRA,
the transitional rules provide for judicial review under
§1105(a)(4) as it existed before enactment of the IIRIRA. IIRIRA
§ 309(c)(4).


                                  2